Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 24 March 1794
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


[Philadelphia, March 24, 1794. “In consequence of an Act lately passed enabling the President to borrow for the services of the current year One Million of Dollars, I have his authority to negotiate a loan to that extent. I flatter myself that I shall be able as heretofore to obtain this necessary aid from your institution, to be advanced in … installments.” Letter not found.]
 